DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the invention of group I in the reply filed on February 28, 2022 is acknowledged.
Claim 11 is objected to because of the following informalities:  
In line 11 of claim 11, --the—should be inserted between “substantially” and “same”.  Appropriate correction is required. Claims 12 – 16 inherit the same discrepancy.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6  of U.S. Patent No. 10/867,952. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite each limitation of the patent. See table below.
17/115,548
10,867,952
1. (original) A semiconductor structure, comprising: a semiconductor substrate; a first pad and a second pad on a first top surface of the semiconductor substrate; a circuit board including a second top surface, a recess indented from the second top surface into the circuit board, a polymeric pad disposed on the second top surface and corresponding to the first pad, and an active pad disposed within the recess and corresponding to the second pad; a first bump disposed between and contacting the polymeric pad and the first pad; and a second bump disposed between and contacting the active pad and the second pad, wherein a height of the first bump is substantially shorter than a height of the second bump.
1. A semiconductor structure, comprising: 5a semiconductor substrate; a first pad and a second pad on a top surface of the semiconductor substrate; a circuit board including a polymeric pad and an active pad corresponding to the first pad and the second pad on the top surface of the semiconductor substrate respectively; 10a first bump disposed between the polymeric pad and the first pad; and a second bump disposed between the active pad and the second pad, wherein a first thickness of the polymeric pad is greater than a second thickness of the active pad.
2. The semiconductor structure of Claim 1, wherein the circuit board comprises a first recess and a second recess, and the polymeric pad and the active pad are disposed within the first recess and the second recess respectively.
8. (original) The semiconductor structure of Claim 1, wherein the first bump is electrically isolated from the circuit board by the polymeric pad.
6. The semiconductor structure of Claim 1, wherein the polymeric pad is electrically insulative.


Allowable Subject Matter
Claims 21 – 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or reasonable suggest a semiconductor structure, as recited in claim 11, and particularly including “wherein a height of the first bump is substantially [the] same as a height of the second bump. The claim will be allowable after correction of the informality noted above.
	The prior art of record does not teach or reasonably suggest a semiconductor structure as recited in claim 21, and particularly including “. . . a second surface substantially lower than the first surface.” And “. . . wherein a total height of the first bump and the polymeric pad is substantially equal to a height of the second bump.”
Claims 2 – 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814